MANDATE
                  Case 19-4109, Document 21, 01/28/2020, 2763100, Page1 of 2
                                                                                               96-cv-8414(KMW)

                                                                                               NOA # 3377

                             UNITED STATES COURT OF APPEALS
                                        FOR THE
                                     SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     28th day of January, two thousand twenty.

     Before:  John M. Walker, Jr.,
              Debra Ann Livingston,
              Susan L. Carney,
                       Circuit Judges.
     ______________________________
                                                                                                  Jan 28 2020
      Julio Delancer,                                           ORDER

                   Plaintiff - Appellee,                        Docket No. 19-4109

      Elsa Gulino, Mayling Ralph, Peter Wilds, Nia
      Greene, on behalf of themselves and all others
      similarly situated,

                     Plaintiffs,

      v.

      Board of Education of the City School District of the
      City of New York,

                        Defendant - Appellant,

      New York State Education Department,

                  Defendant.
     ______________________________

             On December 11, 2019, The Board of Education of the City School District of the City of
     New York appealed from a judgment entered in 96-cv-8414 on November 14, 2019. A case
     management order entered on June 3, 2019 in the lead appeal, Gulino v. Board of Education of
     the City School District of the City of New York (Munoz), docket no. 19-1162 (entry no. 26),
     directs that the appeals filed by September 3, 2019 will be considered in tandem with the lead
     appeal. This appeal was filed after September 3, 2019 and therefore is not included in the case
     management order.

            IT IS HEREBY ORDERED that the above-captioned appeal is REMANDED for further
     proceedings in the district court following this Court’s determination of the lead appeal, or as the



MANDATE ISSUED ON 01/28/2020
             Case 19-4109, Document 21, 01/28/2020, 2763100, Page2 of 2




district court deems appropriate. Following the district court’s action, either party may restore
jurisdiction to this court by notifying the Clerk of Court by letter that it seeks further appellate
review. No new notice of appeal will be required. See United States v. Jacobson, 15 F.3d 19, 21-
23 (2d Cir. 1994). The Clerk is directed to issue the mandate forthwith.


                                                     For the Court:

                                                     Catherine O’Hagan Wolfe,
                                                     Clerk of Court
